EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Eustace P. Isidore on January 13, 2022.
The application has been amended as follows: 
Claim 1, line 8, delete “one or more sensors that each detect a respective one” and insert -- a plurality of sensors that detect respective ones --;
	line 9, delete “or” and insert -- and --; and
	line 12, delete “one or more” and insert -- plurality of --.
Claim 10, line 7, delete “one or more sensors that each detect a respective one” and insert -- a plurality of sensors that detect respective ones --;
	line 12, delete “one or more” and insert -- plurality of --;
	line 18, delete “one or more” and insert -- plurality of --; and
	line 22, delete “one or more” and insert -- plurality of --.
Claim 19, line 11, delete “one or more sensors that each detect a respective one” and insert -- a plurality of sensors that detect respective ones --;
	line 17, delete “one or more” and insert -- plurality of --;
	line 24, delete “one or more” and insert -- plurality of --; and
	line 28, delete “one or more” and insert -- plurality of --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEONARD R LEO/Primary Examiner, Art Unit 3763